CAMPBELL, C. J.
^Respondent John Scudder appeals from an order holding him in contempt for not assigning to a receiver in a creditors’ bill. The receiver qualified March 10, 1886. After various delays, the circuit court for the county of Wayne, on October 27, made an order, after argument, that defendant assign. On the twenty-third of November an order was made to show cause why he should not be punished for contempt in not assigning. No sufficient cause being shown, he was so adjudged on the twenty-seventh of January, 1881.
Nothing is claimed in support of the appeal beyond certain alleged irregularities. We have not discovered anything of consequence; but we cannot review in this way the appointment of a receiver. If the court had granted the order with*98out jurisdiction, the matter might have been brought here, perhaps, for correction. But defendant has been heard sufficiently in the cause in all its stages, and the appointment of a receiver was correct under the statute, which gives the judge broad discretion where an execution had been returned unsatisfied. We could not disturb it if so disposed, and we see no reason for doing so.
The order must be affirmed, with costs.
The other Justices concurred.